    Case 17-11127-mdc      Doc 82   Filed 04/10/19 Entered 04/12/19 17:20:08   Desc Main
                                    Document     Page 1 of 1


                                      Sharon T. Myrick

                                      428 Brown Street

                                    Philadelphia, PA 19123

                              Bankruptcy No. 17- 11127—MDC


    April 6, 2019


    U. S. Bankruptcy Court

    900 Market Street, Suite 400

    Philadelphia, PA 19107


    Dear Court Clerk,

    I don’t know    if a Motion was ﬁled on time in my case by my Attorney, but I did
    make up the back payments per my attorney’s instructions on March 14, 2019,
    in the amount of $ 1,740.00 through the TSF bill pay system.
    The reason that I got behind in my payments is due to an increase that I had to
    make in my mortgage payments to Chase for several months which left little
    funds to cover other expenses. I was able to take care of that situation and am
    requesting that my Bankruptcy case not be dismissed.




’
              V?
    Sﬁgron T. Myrlck
                     «X
